Defendants appéal., from a judgment for $41,478.06, entered on the verdict of a jury, in a death action by the plaintiff administrator to recover damages sustained by reason of the alleged negligent operation of a bus by defendant Green Bus Lines, Inc. Judgment reversed on the law and new trial granted, with costs to appellants to abide the event. It was error to exclude the report of the toxicologist as to the quantity of alcohol found in the brain of the deceased. (New York City Charter, § 878; Administrative Code of City of New York, §§ 556-13.0, 878-3.0 *1003to 879-2.0 inclusive; Civ. Prac. Act, § 367; People v. Nisonoff, 293 N. Y. 597; 5 Wigmore on Evidence [3d ed.], § 1635, p. 529.) The report was made pursuant to law and in the regular course of business. Nolan, P. J., Carswell, Sneed, Wenzel and MacCrate, JJ., concur.